Citation Nr: 1016857	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 1, 2001, 
for the award of service connection for paranoid 
schizophrenia with cognitive disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from October 1986 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for a psychiatric disorder in September 1995.  
Service connection for a psychiatric disorder was denied by 
rating decisions in June 1996 and May 1998; the Veteran did 
not submit a notice of disagreement with either decision.  

2.  Service connection for paranoid schizophrenia with a 
cognitive disorder was granted by a rating decision in August 
2002, effective February 1, 2001.  Although the Veteran filed 
a timely notice of disagreement with the assigned effective 
date, he did not perfect his appeal.  

3.  In July 2006, the Veteran submitted a claim for an 
effective date prior to February 1, 2001, for the award of 
service connection for paranoid schizophrenia with cognitive 
disorder.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
February 1, 2001, for the grant of service connection for 
paranoid schizophrenia is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Although additional evidence was 
submitted to the Board subsequent to certification without 
waiver of RO jurisdiction, it is not prejudicial for the 
Board to decide the matter on appeal, as it is the law, not 
the facts that are dispositive in this case.  Id.   

The procedural history in this case shows that the Veteran 
filed a claim for service connection for a psychiatric 
disorder in September 1995.  A rating decision in June 1996 
denied the claim, and the Veteran was notified of that 
decision in June 1996.  He did not file a notice of 
disagreement with that decision within one year following the 
mailing of that notice.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The Veteran filed a claim to reopen the issue of entitlement 
to a psychiatric disorder in July 1997.  A rating decision in 
May 1998 denied service connection for a psychiatric 
disorder, and a letter that same month notified the Veteran 
of that decision.  He did not submit a notice of disagreement 
within one year of that notice.  Id. 

Following communications that were received from the Veteran 
in September 2000 and February 2001, a rating decision in 
August 2002 granted service connection for paranoid 
schizophrenia with cognitive disorder, assigning an initial 
30 percent rating, effective February 1, 2001; the rating was 
later increased to 100 percent, effective from February 1, 
2001.  In April 2003, the Veteran submitted a notice of 
disagreement with the effective date assigned for the 
service-connected psychiatric disorder, referring to his 
earlier claims in September 1995 and May 1998, and indicated 
that the evidence showed that he had severe mental illness at 
that time.  The Veteran additionally asserted, including at a 
hearing before the Board in November 2009, that his 
hospitalizations for psychiatric treatment in 1995 prevented 
him "from meeting the many deadlines imposed by the claims 
department," and that the effective date should relate back 
to the date of his original claim.  In July 2003, the RO 
furnished the Veteran a statement of the case regarding the 
effective date issue; however, the Veteran did not perfect 
his appeal.  Accordingly, the August 2002 rating decision 
that assigned the effective date of February 1, 200l, for the 
grant of service connection for paranoid schizophrenia is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2006, the Veteran again wrote the RO requesting an 
earlier effective date for the award of service connection 
for paranoid schizophrenia with cognitive disorder.  A rating 
decision in April 2007 denied the claim.  The Veteran 
submitted a notice of disagreement in May 2007, and the 
current appeal ensued.  

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality.  Id. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id.

Here, the Veteran's claim for entitlement to an earlier 
effective date for the grant of service connection for a 
psychiatric disorder was filed after the August 2002 rating 
decision was final and the claim did not allege CUE in the 
August 2002 rating decision.  Accordingly, it is a free-
standing earlier effective date claim and the Board must 
dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (holding that plain statutory language is 
applied unless it creates absurd results).




ORDER

An effective date prior to February 1, 2001, for the award of 
service connection for paranoid schizophrenia with cognitive 
disorder is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


